Citation Nr: 0938404	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected amnestic disorder, recently 
diagnosed as attention-deficit hyperactivity disorder (ADHD).  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 
1997, with approximately eight months of prior unverified 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, in pertinent part, granted service 
connection for an amnestic disorder and assigned a 10 percent 
disability rating, effective July 1999.  The Veteran appealed 
the RO's determination, which is the basis of this appeal.  
During the pendency of the appeal, the Veteran moved and 
jurisdiction of the claim was transferred to the Newark, New 
Jersey, RO.  The Veteran has since moved to Florida, and 
jurisdiction of the claim is now with the RO noted on the 
first page.  

In February 1999, the Newark RO increased the Veteran's 
disability rating to 30 percent, effective July 1997.  The 
Veteran was advised of the grant of increased rating by 
letter and a Supplemental Statement of the Case (SSOC) mailed 
to him in March 1999.  However, he did not withdraw his 
appeal and, thus, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In January 1999, the Veteran testified before a Hearing 
Officer at the Newark RO.  The Veteran also testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the St. Petersburg RO in January 2005.  Transcripts from 
both hearings are associated with the claims file.  

This claim was previously at the Board in November 2007, at 
which time the Board denied the Veteran's claim for an 
increased rating for the service-connected amnestic disorder.  
That decision was appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  The record contains a Joint Motion 
for Remand, dated in May 2009, wherein the Veteran's attorney 
and the VA General Counsel agreed to request remand of the 
appeal.  In May 2009, the Court issued an order vacating the 
November 2007 Board decision and remanding the Veteran's 
claim, for reasons which will be discussed herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

The Veteran's attorney recently submitted a statement 
requesting a video-conference hearing with respect to the 
issue of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disability (TDIU), based upon the Veteran's marginal 
employment.  See statement dated September 2009.  However, 
review of the record reveals that the issue of entitlement to 
TDIU is no longer on appeal, as the Veteran did not perfect 
his appeal by submitting a substantive appeal following the 
March 2005 Statement of the Case (SOC).  See December 2003 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), March 2004 Rating 
Decision, April 2004 Notice of Disagreement, and March 2005 
SOC.  Therefore, the Board finds that a referral of the issue 
of entitlement to TDIU, for the scheduling of a 
videoconference hearing, is not warranted.  


REMAND

The May 2009 Joint Motion indicates that a remand is required 
in this case due to perceived deficiencies in the Board's 
analysis provided in the November 2007 decision.  

Specifically, the Joint Motion noted that the Board had 
considered the Veteran's argument that his service-connected 
amnestic disorder was misdiagnosed in service and should be 
diagnosed as attention-deficit hyperactivity disorder (ADHD).  
However, the Board had referred the issue of service 
connection for ADHD to the RO after noting that the Veteran's 
contention was not supported by the evidence of record and 
that he is not professionally qualified to make a diagnostic 
assessment.  

The Joint Motion noted, however, that the Board did not 
discuss the October 2003 VA examination, which diagnosed the 
Veteran with ADHD and contained an opinion that "it is 
difficult to sustain a diagnosis of amnestic disorder in the 
face of the mental status examination that was present 
today."  The Joint Motion concluded that, "[b]ecause this 
medical exam appears to support the Appellant's contention, 
remand is required for the Board to consider and discuss the 
appropriate disposition of Appellant's claim for ADHD and its 
relationship to his claim for amnestic disorder in light of 
the October 2003 VA examination, and to provide an adequate 
statement of reasons and bases for its determination."  

At the outset, the Board notes that, while the evidence shows 
the Veteran was diagnosed with amnestic disorder in service, 
the medical evidence of record consistently shows that the 
Veteran's current and correct diagnosis is ADHD, not 
otherwise specified.  See VA examination reports dated 
October 2003 and July 2007; see also private medical records 
dated from April 1998 to February 2005.  The medical evidence 
also shows that the Veteran has had a learning disability 
compounded by interference with his attention dysfunctions, 
resulting in problems obtaining and maintaining employment.  
See statements from E.A.B., M.Ed., dated September 2001 and 
January 2005.  The Veteran has also been shown to have 
anxiety and a sleeping impairment.  See VA outpatient 
treatment records and private medical records.  However, an 
amnestic disorder has not been diagnosed since the Veteran 
was discharged from active military service.  

It appears that the Veteran wants his service-connected 
amnestic disorder to be re-characterized and rated as ADHD.  
In this regard, the Board notes that ADHD is a developmental 
disorder and, pursuant to 38 C.F.R. § 3.303(c), developmental 
defects are not diseases or injuries within the meaning of 
the legislation and, may not, of themselves, be service-
connected.  See also VAOGCPREC 82-90 (July 18, 1990).  
Nevertheless, it is not clear which, if any, of the Veteran's 
symptoms are attributable to his service-connected amnestic 
disorder or his ADHD, which, as already discussed, is not 
service connected.  No medical professional has determined 
that it is impossible to determine whether the Veteran's 
current symptoms are related to the service-connected 
amnestic disorder or the non-service-connected ADHD; 
therefore, a remand is necessary to obtain an opinion as to 
which of the Veteran's current symptoms are attributable to 
service-connected amnestic disorder or non-service-connected 
ADHD.  


Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who 
conducted the July 2007 Mental 
Disorders VA examination review the 
record and provide an opinion as to the 
following.  The claims file must be 
made available to the reviewing 
physician, and the examination report 
should reflect that the file was 
consulted.  (If the July 2007 VA 
examiner is unavailable, a medical 
professional with expertise in mental 
disorders should be asked to conduct 
this review.)  A rationale should be 
provided for any opinion offered.  The 
reviewer should address the following:

a.	Based upon any new evidence 
associated with the claims file, 
has the Veteran's diagnosis 
changed since the July 2007 VA 
examination?  

b.	List the Veteran's current 
symptoms and provide an opinion as 
to whether the symptoms are 
attributable to service-connected 
amnestic disorder and/or non-
service-connected ADHD.  

c.	If the reviewing physician in 
unable to determine if the 
Veteran's symptoms are 
attributable to either service-
connected amnestic disorder or 
non-service-connected ADHD without 
resorting to speculation, the 
physician must so clearly state 
and explain why this is so.  

d.	The physician should also provide 
an opinion as to any occupational 
impairment caused by the Veteran's 
current symptoms.  

2.	Thereafter, the issue on appeal should 
be readjudicated, to include 
consideration of the issue of 
entitlement to service connection for 
ADHD.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with 
an SSOC and afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

